                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ZERBO SAYE ACHILLE AZIZ,

      Petitioner,
v.                                        Civil No. 20-12977
                                          Honorable Victoria A. Roberts
REBECCA J. ADDUCCI, Field Office
Director, Enforcement and
Removal Operations, Detroit Field
Office, U.S. Immigration and
Customs Enforcement, et al.,

     Respondents.
___________________________/

ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS [ECF
                          No. 1]

      On October 20, 2020 Petitioner Zerbo Saye Achille Aziz (“Aziz”) filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [ECF

No. 1]. Aziz, a native and citizen of Burkina Faso, filed this habeas action

claiming that his continued detention by U.S. Immigration and Customs

Enforcement (“ICE”) was unlawful because it exceeded the 180-day

presumptively reasonable period for removal established in Zadvydas v.

Davis, 533 U.S. 678 (2001). At the time he filed his petition Aziz was

detained at the Callhoun County Jail in Battle Creek, Michigan.
      Respondents filed a Motion to Dismiss arguing that Aziz’s habeas

petition is moot due to Aziz’s release from custody. [ECF No. 9]. Aziz did

not respond to the motion.

      Article III, § 2, of the Constitution requires the existence of a case or

controversy through all stages of federal judicial proceedings. This case or

controversy requirement means that, throughout the litigation, the plaintiff

“must have suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial decision.” Lewis

v. Continental Bank Corp., 494 U.S. 472, 477 (1990). Mootness results

when “events occur during the pendency of a litigation which render the

court unable to grant the requested relief.” Demis v. Sniezek, 558 F.3d 508,

513 (6th Cir. 2009).

      The relief Aziz seeks in his habeas petition is an order from this Court

releasing him. [ECF No. 1, PageID.2]. However, according to the

declaration of David Moore, a Deportation Officer with the Detroit Field

Office of Enforcement and Removal Operations of ICE, Aziz was released

from custody on March 17, 2021. [ECF No. 9-1, PageID.66]. Because

Petitioner was effectively afforded the relief sought in his petition, the Court

concludes that there remains no actual injury which the Court could redress

with a favorable decision. See Elwood v. Sanders, 152 Fed. App'x 558 (8th
Cir.2005) (unpublished opinion) (holding that petitioner's release to

community corrections center pending appeal rendered moot his challenge

to the BOP's policy preventing his transfer).

      Accordingly, the Court DENIES AS MOOT Aziz’s petition for a writ of

habeas corpus. Aziz’s habeas petition is DISMISSED.

IT IS ORDERED.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: May 10, 2021

S:\Roberts\Roberts\Leighton\Aziz v Adducci (20-12977)\[Final] Order Dismissing
Petition as Moot - Aziz v Adducci (20-12977).docx
